Citation Nr: 1011235	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for syncope on 
exertion.

2.  Entitlement to service connection for right knee 
joint pains. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from 
September 2002 to October 2006.  He earned the Combat 
Infantryman Badge for service in the Persian Gulf War. 

This appeal arises to the Board of Veterans' Appeals 
(Board) from an August 2007-issued rating decision of 
the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that in pertinent 
part denied service connection for exertional syncope 
and for right knee pain.

Service Connection for the right knee is addressed in 
the REMAND portion of the decision.  


FINDINGS OF FACT

1.  A disorder diagnosed as exertional syncope arose 
during active military service and resulted in the 
Veteran's discharge from service.

2.  Satisfactory evidence of post-service exertional 
syncope has been submitted. 


CONCLUSION OF LAW

A disability diagnosed as exertional syncope was 
incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

Service Connection

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), VA has 
a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  In this case, 
the Board is granting in full the benefits sought by 
the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does 
not result in unfair prejudice to the claimant and 
need not be discussed.  

In order to establish service connection for a 
disability, the evidence must demonstrate the presence 
of it and that it resulted from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection requires competent evidence 
showing: (1) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; (2) medical evidence of current 
disability; and (3) medical evidence of a causal 
relationship between the present disability and the 
disease or injury incurred or aggravated during 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 
states, "The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident arose under combat, 
or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such 
known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical 
records, or for which the Veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran requests service connection for 
"exertional syncope."  This disability has been 
described by physicians as syncope brought on by 
exertion.  

The service treatment records (STRs) reflect that 
episodes of passing out, diagnosed as "exertional 
syncope" began during active service.  These episodes 
began prior to serving in the Persian Gulf.  May and 
August 2003 STRs from Womack Army Medical Center at 
Fort Bragg, North Carolina, reflect episodes of 
syncope.  Prior to leaving Fort Bragg, the Veteran 
underwent spirometry.  An August 2003 pulmonary 
function test revealed a mild obstruction vs. a normal 
variant.  The Veteran's DD-214 reflects that he began 
serving in Iraq shortly thereafter, on September 3, 
2003. 

After returning from Iraq, an August 2005 exercise 
stress test yielded a METs score of 13.40, which is 
normal.  No cardiac abnormality was found.  

A special consultation for an MEB (medical evaluation 
board), dated in March 2006, notes that this is a 
"very complicated and difficult case."  The report 
further notes, "He has exertional syncope at high 
levels..."  The military physician also stated: 

         He has had an extensive pulmonary 
evaluation to include chest X-ray, PFTs, 
methacholine challenge X 2, all of which 
revealed no evidence of asthma or any 
other primary pulmonary problems.  He also 
had a neurology evaluation which was 
inconclusive as well.  Unfortunately, [the 
Veteran] does not have a diagnosis which 
explains his symptoms, he has been labeled 
with exertional syncope and is forwarded 
at this time back to his Battalion surgeon 
for determination for his fitness for 
duty.

Subsequently, an Army medical board proceeding dated 
June 15, 2006, notes that a disability diagnosed as 
"exertional syncope" began approximately in May 2003.  
The Veteran was determined to be unfit for further 
military duty and was recommended for medical 
discharge.  

Because this disorder has been given a diagnosis and 
arose during active service, but prior to service in 
the Persian Gulf, presumptive service connection for 
undiagnosed illness incurred in the Persian Gulf is 
not available; however, direct service connection must 
be considered.

Direct service connection must be considered in this 
case because "exertional syncope" began during active 
service.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 486 (1991) (a veteran "is entitled to service 
connection for a disease present in service unless the 
disease was noted in an examination report at the time 
of entrance into service or clear and unmistakable 
evidence shows that the veteran's disease pre-existed 
service and was not aggravated thereby.")  The RO has 
denied the claim on the basis that syncope has not 
occurred since active service; however, the Veteran 
claims that through careful avoidance of exertion he 
has successfully diminished the symptoms, but he still 
has the disability and he must avoid exertion because 
of it.  

A July 2007 VA general medical compensation 
examination report contains a diagnosis for this 
disability, that of: History of exertional syncope.  
The physician categorized this disability as 
"Respiratory disease: Other."  The report notes that 
the Veteran reported that he no longer ran for 
exercise and, by doing so, he avoided syncope.  He 
reported that he did not currently work.  The examiner 
concluded that the Veteran currently had no current 
syncope and therefore it was less likely than not that 
a service-related disability arose.  The RO thereafter 
denied service connection on the basis of no current 
disability.

In his notice of disagreement, the Veteran reported 
the following:

       This is the condition for which I was 
discharged therefore I believe service connection 
should be granted[,] as I cannot now exercise[,] 
as I have been told by physicians that I could 
potentially die if I continue to do so and 
continue to pass out.

In a later substantive appeal, the Veteran reported 
having recently gone back to work at a job that 
required physical labor and that his symptoms were 
returning.  He reportedly had become light-headed 
while laboring. 

The history recited above reflects that a disability 
began during active service, the onset of which is 
well-documented in the STRs.  The Veteran is competent 
to report current light-headedness. Thus, his light-
headedness during periods of exertion continues to the 
present.  

With respect to whether a current disability 
manifested by light-headedness is shown, the rating 
schedule indicates that under Diagnostic Code 7700, a 
10 percent rating is available for anemia accompanied 
by weakness, easy fatigability, or headaches.  Under 
Diagnostic Code 6204, vestibular disorders warrant a 
10 percent rating for occasional dizziness.  These 
examples are offered only to illustrate that syncopal 
episodes could approximate the criteria for a 
compensable disability if rated by analogy under an 
appropriate diagnostic code.  Thus, occasional 
exertional syncope does represent a current 
disability.  

Although the underlying organic cause or causes for 
these syncopal episodes is unclear, VA does not need 
medical certainty concerning the underlying organic 
cause.  As a physician noted in the STRs, this is a 
"very complicated and difficult case."  For VA 
benefits purposes, it is sufficient to show in-service 
incurrence and a current disability.  Caluza, supra.  
A medical nexus opinion is not needed in this case 
because the disability has existed continuously since 
active service.  Any remaining doubt on the etiology 
of the current disability is resolved in favor of the 
Veteran.  Gilbert, supra. 

After considering all the evidence of record, the 
Board finds that the evidence favors the claim.  
Service connection for a disability diagnosed as 
exertional syncope must therefore be granted.  

ORDER

Service connection for disability diagnosed as syncope 
on exertion is granted. 








REMAND

It is unclear whether any right knee symptom is due to 
undiagnosed illness or whether any diagnosed right 
knee symptom is related to active service. 

The right knee was normal prior to entry into active 
military service, as documented in a May 2002 pre-
enlistment examination report.  The Veteran completed 
a medical history questionnaire in May 2002 and 
checked "no" to a history of swollen or painful 
joints or any knee trouble.  

The Veteran began rigorous Army training in September 
2002.  October, November, and December 2002 STRs note 
right knee complaints.  The likely diagnosis was 
patellofemoral pain syndrome.  There is no further 
mention of this syndrome, however. 

A March 2006 Army medical examination report notes a 
history of knee locking, popping, and occasional 
swelling that began while riding in Humvees; however, 
on current examination, both knees were normal.  

In his original claim for service connection submitted 
in February 2007, the Veteran reported that right knee 
pains began in December 2002 at Fort Benning.  A July 
2007 VA examiner offered a diagnosis of right knee 
pain, but found no other symptom and offered no 
reason, explanation, or diagnosis for the pain.  

An April 2009 VA PTSD compensation examination report 
notes that the Veteran has a childhood history of 
Osgood-Schlatter's disease that was aggravated during 
active service.  The psychiatrist offered an Axis III 
diagnosis of history of knee injury.  There is no 
documentation in the claims file that would support a 
finding of childhood Osgood-Schlatter's disease for 
which to grant service connection on an aggravation 
basis  

Because there is an in-service history of 
patellofemoral pain syndrome and because a history of 
Osgood-Schlatter's disease has also been mentioned, 
further medical evidence would be helpful prior to 
adjudication.  VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion 
where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Accordingly, the case is REMANDED to the Appeals 
Management Center (AMC) for the following action:

1.  VA should make arrangements 
with the appropriate VA medical 
facility for the Veteran to be 
afforded an orthopedic examination 
by an appropriate specialist.  The 
claims file should be made 
available to the physician for 
review of the pertinent evidence.  
The physician should elicit a 
complete history of any knee 
trauma from the Veteran and answer 
the following:

I.  What is the current 
diagnosis or diagnoses 
relative to the right knee?

II.  For each diagnosis 
offered, is it at least as 
likely as not that this 
disability had its onset in 
service?  

III.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

2.  After the development 
requested above has been completed 
to the extent possible, the AMC 
should readjudicate the service 
connection claim, including 
consideration of service 
connection for undiagnosed 
illness, if warranted.  If the 
benefit sought remains denied, the 
Veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, 
if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further 
develop the claim.  No action by the Veteran is 
required until he receives further notice; however, 
the Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  
The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.

The Veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


